cSTRAFA
STRAFEF

Kimberly Jones

Clo Ddk & Comapny LIp

1 Penn Plz

Ste 440

New York, NY 10119-0499

670 Commons Way Toms River NJ

08755
Ph. 732-341-3800

Fax. 732-341-3548
infodocuments@straffilaw.com

Invoice

Date: 02/05/2019
Invoice No: 846

Due Date: 03/02/2019

 

Matter: BK-2647886KJones
Kimberly Jones

Professional Fees

PETC Description

Memo: BK-2647886KJones Jones, Kimberly Jones - Chapter

05/30/2018 Notice of Request for Loss Mitigation re: Loan Modification

06/19/2018 = Receipt and Review of Motion for Relief of Stay re: 39 Timberline Drive

07/03/2018 Draft. Review and Revise Motion to Convert to Chapter 11

07/05/2018 _—_ Draft and File Status Change Request re: Notice of Request of Loss Mitigation

07/05/2018 — Draft email to Judge re: Status Change Request
07/12/2018 _—_ Draft, review and file Opposition to Motion for

07/12/2018 Timberline Drive

07/24/2018 — Email to Toni Parker Re: Telephone Conference

07/25/2018 —- Receipt and reivew of email from Toni Parker Re: Jones-Queen Bee Ent Inc.

07/25/2018 Email to Toni Parker Re: RE: Jones-Queen Bee E

08/02/2018 — Email to Toni Parker Re: Jones Your Bankruptcy

Relief of Stay

Draft, Review and Revise Certification in Opposition to Creditor's Motion for Relief of Stay re: 39

nt Inc.

Matter

08/02/2018 — Email to Toni Parker Re: RE: Jones Your Bankruptcy Matter

08/06/2018 —_ Reply to email from Toni Parker Re: RE: Jones Your Bankruptcy Matter

08/08/2018 Email to Toni Parker Re: RE: Kimberly Jones

08/09/2018 — Receipt and Serve Order to Convert Case to Chapter 11

08/09/2018 _—- Receipt and Review of Order Denying Motion for Relief of Stay

08/11/2018 Receipt and Review of MFR Order re: Jones

08/13/2018 Email to Brian E. Caine Re: RE: Kim Jones MRF order - payment address

08/13/2018 Attendance at Chapter 11 Meeting of Creditors
08/22/2018 — Reply to email from Toni Parker Re: Jones

11; Arendas, SN Servicing

Hours Purley
1.00 $350.00
0.50 $175.00
3.00 $1,050.00
0.50 $175.00
0.30 $105.00
1.00 $350.00
1.50 $525.00
0.10 $35.00
0.30 $105.00
0.10 $35.00
0.20 $70.00
0.10 $35.00
0.10 $35.00
0.10 $35.00
0.50 $175.00
0.20 $70.00
0.10 $35.00
0.50 $175.00
3.00 $1,050.00
0.10 $35.00

 

Invoice Number: 846 - Printed: 06/27/2019

Straffi & Straffi, LLC

Page: 1
 

08/22/2018 Email to Toni Parker Re: RE: Jones 0.20 $70.00
08/23/2018 Reply to email from Toni Parker Re: RE: Jones 0.10 $35.00
08/25/2018 — Prepare e-mail to client re: Chapter 11 requirements 0.30 $105.00
08/25/2018 Review Operating Guildings of Chapter 11 Bankruptcy 0.50 $175.00
08/25/2018 _ Draft, revise and file Application to Appoint Counsel 1.00 $350.00
08/25/2018 Draft and file Amendment to Schedule 8B 1.00 $350.00
08/27/2018 Email to Toni Parker Re: Royalties 0.20 $70.00
08/27/2018 _— Receipt and Review of email from Arendas, Francyne (USTP) Re: Kimberly Jones 0.10 $35.00
08/27/2018 Receipt and Review of email from Toni Parker Re: RE: Royalties 0.20 $70.00
08/28/2018 Draft Email to Toni Parker Re: Chapter 11 Guidelines 0.30 $105.00
08/28/2018 Draft Email to Toni Parker Re: Appointment of Professionals 0.30 $105.00
08/28/2018 Draft Application of Appointment of Professional for signature re: Appt counsel and Accountant 0.50 $175.00
08/28/2018 — Draft Email to Toni Parker Re: Meeting of Creditors 0.40 $140.00
08/28/2018 — Draft Email to Toni Parker Re: Initial Interview with UST 0.30 $105.00
08/28/2018 — Email to Toni Parker Re: RE: Chapter 11 Guidelines 0.10 $35.00
08/29/2018 Draft Email to Toni Parker Re: RE: Quick call 0.10 $35.00
08/31/2018 — Draft Email to Toni Parker Re: Jones amendment 0.10 $35.00
09/04/2018 — Draft Email to Artis, Michael A. (USTP) Re: Jones, Kimberly - Case# 18-19397/VFP 0.20 $70.00
09/04/2018 Draft Email to Toni Parker Re: RE: Kimberly Jones 0.10 $35.00
09/04/2018 Draft Email to Toni Parker Re: RE: Kimberly Jones 0.10 $35.00
09/04/2018 _—_ Receipt and Review of email from Toni Parker Re: RE: Meeting of Creditors 0.10 $35.00
09/12/2018 — Draft Email to Toni Parker Re: RE: Initial Interview with UST 0.20 $70.00
09/12/2018 — Draft Email to Toni Parker Re: RE: Initial Interview with UST 0.10 $35.00
09/12/2018 — Email to Toni Parker Re: RE: Initial Interview with UST 0.10 $35.00
09/13/2018 — Draft Email to Toni Parker Re: Jones Your Bankruptcy Matter 0.30 $105.00
09/13/2018 — Draft Email to Toni Parker re: wire 0.10 $35.00
09/14/2018 Draft Email to Toni Parker Re: Jones Your Bankruptcy Matter 0.20 $70.00
09/18/2018 Draft Email to Toni Parker Re: Tax Returns 0.30 $105.00
09/18/2018 — Draft Email to Toni Parker Re: Kimberly Jones 0.10 $35.00
09/18/2018 Draft Email to Arendas, Francyne, Bankruptcy Analyst Re: IDI 1.50 $525.00
09/18/2018 — Draft Email to Toni Parker Re: RE: Tomorrow 0.10 $35.00
09/18/2018 Draft Email to Toni Parker Re: RE: DIP Acct list 0.10 $35.00
09/18/2018 Draft and File Amendments to Schedules A/B, C and Summary 2.00 $700.00
09/21/2018 — Draft Email to Toni Parker Re: FW: Homeowners Client 0.10 $35.00
09/21/2018 — Receipt and Reply to email from A.D. Garfunkle re: homeowenrs 0.20 $70.00
09/21/2018 — Email to Toni Parker Re: RE: Homeowners Client 0.20 $70.00
09/21/2018 Draft Email to Toni Parker Re: RE: Kimberly Jones-Homeowners Ins 0.10 $35.00
09/21/2018 — Draft Email to A.D. Garfunkel Re: Homeowners 0.20 $70.00
09/21/2018 Email to Arendas, Francyne re: homeowners 0.10 $35.00
09/25/2018 Draft Email to Artis, Michael A. (USTP) Re: Kimberly Jones - Case# 18-19397 0.10 $35.00
09/26/2018 —_ Draft Email to chambers_of_vfp@njb.uscourts.gov Re: Adj Request 0.40 $140.00
09/26/2018 — Draft Email to Artis, Michael A. (USTP) Re: FW: Jones, Kimberly - Case# 18-19397/VFP 0.30 $105.00
Invoice Number: 846 - Printed: 06/27/2019 Straffi & Straffi, LLC Page: 2
 

09/26/2018 = Attendance at Status Conference Hearing 2.00 $700.00
09/29/2018 Draft Email to Toni Parker Re: Kimberly Jones 0.10 $35.00
09/29/2018 Draft, Revise and File Application for Retention of Counsel 2.00 $700.00
10/12/2018 Court Call conference with UST Office re: Status Conference Hearing 1.00 $350.00
10/13/2018 Draft Email to Toni Parker Re: Kimberly Jones 0.10 $35.00
10/15/2018 — Receipt and Review of Order Granting Retention of Counsel 0.20 $70.00
10/23/2018 Draft Reply to email from Artis, Michael A. (USTP) Re: Kimberly Jones, chapter 11, Case No. 18-19397 0.20 $70.00
10/23/2018 — Draft Email to Toni Parker Re: Monthly Operating Reports 0.30 $105.00
10/30/2018 — Draft Email to Mason, Gisell Re: Kimberly Jones - 18-19397 0.30 $105.00
10/31/2018 Review and File Monthly Operating Reports for August and September 0.50 $175.00
11/09/2018 Draft Email to Toni Parker Re: FW: Kimberly Jones, Case No. 18-19397(VFP) 0.10 $35.00
11/14/2018 Draft Email to Toni Parker Re: FW: Monthly Operating Reports 0.10 $35.00
11/20/2018 — Draft Email to Toni Parker Re: Operating Reports 0.20 $70.00
11/29/2018 Reply to email from Ward, Hugh (USTP) Re: Jones, Kimberly 18-122-18-19397 0.20 $70.00
11/30/2018 — Review and File Revised Monthly Operating Reports 0.50 $175.00
12/11/2018 — Draft Email to Toni Parker; Toni Parker Re: income 0.30 $105.00
12/12/2018 Receipt and Review of loan modifciation packet from SN Servicing 0.10 $35.00
12/12/2018 Draft Email to Toni Parker Re: loan modification 0.30 $105.00
12/13/2018 — Draft Email to Toni Parker Re: Loss Mitigation 0.10 $35.00
12/13/2018 Draft Email to Toni Parker Re: loan modification 0.10 $35.00
12/13/2018 Draft Email to Toni Parker Re: deficiencies 0.20 $70.00
12/13/2018 Draft Email to Artis, Michael A. (USTP) Re: deficiencies 0.20 $70.00
12/13/2018 Draft Email to Artis, Michael A. (USTP) Re: deficiencies 0.20 $70.00
12/13/2018 Draft Email to Toni Parker Re: retnetion 0.10 $35.00
12/14/2018 Draft Email to Toni Parker Re: deficiencies 0.10 $35.00
12/14/2018 Draft Email to Toni Parker Re: deficiencies 0.20 $70.00
12/14/2018 Draft Email to Artis, Michael A. (USTP) Re: Proof of Insurance 0.20 $70.00
12/14/2018 Receipt and Review of attached docs to email from Toni Parker Re: check 0.10 $35.00
12/18/2018 — Draft Email to Toni Parker Re: RE: Jones 0.10 $35.00
12/19/2018 — Draft Email to Toni Parker Re: Loan Modification Application 0.20 $70.00
12/28/2018 Draft Email to Toni Parker Re: FW: Kim Jones- 18-19397-VFP 0.20 $70.00
01/05/2019 Emails and review of documents needed before Status conference hearing re: status conference 1.00 $350.00
01/08/2019 = Telephone conference with Toni re: Appointment of Accountant 0.50 $175.00
01/08/2019 — Draft Email to Chambers_of VFP Re: FW: status conference hearing 0.10 $35.00
01/10/2019 ~— Draft Email to Jonathan Schwalb Re: Loan Modification 0.20 $70.00
01/10/2019 —- Receipt and Review of Loan Modification Packet 0.50 $175.00
01/10/2019 ~—- Receipt and Review of Application and Certification of Retention 0.30 $105.00
01/17/2019 — Draft several Emails to Toni Parker Re: Monthly Operating Reports 0.50 $175.00
01/22/2019 Receipt and Review of e-mail from Jonathan Schwlab re: loan modification 0.20 $70.00
01/22/2019 Forward e-mail to Toni Parker re: loan modification documents 0.20 $70.00
01/22/2019 —- Receipt and Reply email to Toni Parker re: wiring instructions 0.20 $70.00
01/25/2019 Draft Email to Chambers_of VFP Re: FW: Jones, Kimberly - Case# 18-19397/VFP 0.10 $35.00
Invoice Number: 846 - Printed: 06/27/2019 Straffi & Straffi, LLC Page: 3
01/25/2019 Draft Email to Toni Parker Re: MOR 0.10 $35.00

01/30/2019 Draft, Review and File Application to Appoint Accountant 2.00 $700.00
01/30/2019 = Receipt and Review of Monthly Operating Reports 0.50 $175.00
01/30/2019 = Upload and file Monthly Operating Reports 0.50 $175.00
01/31/2019 —- Receipt and Reply Email to Jeffrey Feinman Re: Deficiencies 0.20 $70.00

 

43.80 $15,330.00

Disbursements

 

Beye Description Amount
07/03/2018 Chapter 11 Filing $2,000.00
07/12/2018 Photocopies $20.40
07/12/2018 Postage fees $6.23
07/30/2018 _—_— Postage fees $4.76
08/09/2018 _— Postage fees $3.36
08/25/2018 Postage $1.36
09/29/2018 Postage $2.04
09/29/2018 Photocopies $3.40
10/12/2018 Court Call Service $65.00
$2,106.55

Invoice Amount: $17,436.55

Other Outstanding Balances: $3,444.91

Total Amount: «$20,881.46

Amount Received: $17,436.55

Balance Due: «$3,444.97

Trust Balance: -

 

Invoice Number: 846 - Printed: 06/27/2019 Straffi & Straffi, LLC Page: 4
cSTRAFH
STRATE

670 Commons Way Toms River NJ
08755

Ph. 732-341-3800

Fax. 732-341-3548
infodocuments@straffilaw.com

 

. Invoice
Kimberly Jones
C/o Ddk & Comapny Llp
1 Penn Plz
Ste 440 Date: 03/04/2019
New York, NY 10119-0499 Invoice No: 924
Due Date: 04/03/2019
Matter: BK-2647886KJones Memo: BK-2647886KJones Jones, Kimberly Jones - Chapter
Kimberly Jones 11; Arendas, SN Servicing
Professional Fees
PET Description Hours Amount
02/06/2019 Reply to email from Jonathan Schwalb Re: RE: Kim Jones- 18-19397-VFP 0.30 $105.00
02/07/2019 Draft Email to Artis, Michael A. (USTP) Re: RE: Status Conference 0.20 $70.00
02/07/2019 — Draft Adjournment reqeust and Email to Chambers_of VFP Re Adj Request 0.50 $175.00
02/07/2019 — Receipt of email from lender and reply Email to Toni Parker Re: loan modification 0.10 $35.00
02/07/2019 Receipt of email from Chambers_of VFP Re: Adjournment 0.10 $35.00
02/11/2019 Draft Email to Jonathan Schwalb Re: Loan Modification 0.40 $140.00
02/13/2019 —- Receipt and Reply Email to Toni Parker Re: RE: Refinance 0.20 $70.00
02/13/2019 Draft Email to Toni Parker Re: RE: contract 0.10 $35.00
02/13/2019 Receipt and Reply to email from Toni Parker Re: Contract 0.20 $70.00
02/18/2019 Draft Email to Jonathan Schwalb Re: Contract 0.30 $105.00
02/28/2019 —_ Draft Email to Toni Parker Re: Signed Agreement 0.10 $35.00

 

2.50 $875.00

 

Invoice Number: 924 - Printed: 06/27/2019 Straffi & Straffi, LLC Page: 1
Invoice Amount:

$875.00

 

Other Outstanding Balances: $3,444.91
Total Amount: $4,319.91
Amount Received: $875.00
Balance Due: $3,444.91
Trust Balance: -
Invoice Number: 924 - Printed: 06/27/2019 Straffi & Straffi, LLC Page: 2
cSTRAFA
STRAFFI

670 Commons Way Toms River NJ
08755

Ph. 732-341-3800

Fax, 732-341-3548
infodocuments@straffilaw.com

 

 

 

Invoice
Kimberly Jones
Clo Ddk & Comapny Lip
4 Penn Plz
Ste 440 Date: 04/16/2019
New York, NY 10119-0499 Invoice No: 995
Due Date: 05/01/2019
Matter: BK-2647886KJones Memo: BK-2647886KJones Jones, Kimberly Jones - Chapter
Kimberly Jones 11; Arendas, SN Servicing
Professional Fees
ETC ’ Description Hours Amount
03/16/2019 — Reply to email from Jonathan Schwalb Re: RE: Kim Jones- 18-19397-VFP 0.10 $35.00
03/19/2019 Draft Email to Toni Parker Re: MOR 0.30 $105.00
03/27/2019 —— Receipt and reply to Emaisl to Toni Parker Re: Loan Mod and MOR 0.20 $70.00
0.60 $210.00
Invoice Amount: $210.00
Other Outstanding Balances: $3,444.91
Total Amount: $3,654.91
Amount Received: $210.00
Balance Due: $3,444.91

Trust Balance: -

 

Invoice Number: 995 - Printed: 06/27/2019 Straffi & Straffi, LLC Page: 1
cSTRAFH
STRAFEI

670 Commons Way Toms River NJ
08755

Ph. 732-341-3800

Fax. 732-341-3548
infodocuments@straffilaw.com

 

 

 

Invoice

Kimberly Jones

C/o Ddk & Comapny Lip

1 Penn Piz

Ste 440 Date: 05/07/2019

New York, NY 10119-0499 Invoice No: 1085

Due Date: 06/01/2019
Matter: BK-2647886KJones Memo: BK-2647886KJones Jones, Kimberly Jones - Chapter
Kimberly Jones 11; Arendas, SN Servicing
Professional Fees
Date Description atolls) Amount
04/02/2019 _—_- Receipt and reply to Email to Toni Parker regarding DIP accounts re: Case Admin 0.10 $35.00
Receipt and reply to email from Jonathan Schwab regarding Contract Agreement re: Loan
04/02/2019 \yodification 0.30 $105.00
04/02/2019 —_— Draft Email to Toni Parker to obtian profit and loss Re: loan modification 0.20 $70.00
04/02/2019 Receipt and Review of email from Toni Parker attaching profit and loss re: Loan Modification 0.20 $70.00
04/05/2019 _— Receipt af profit and loss and submit to lender re: Loan Modification 0.30 $105.00
04/10/2019 —- Receipt and reply of emails re: MOR 0.20 $70.00
04/11/2019 Draft Email to Artis, Michael A. (USTP) Re: outstanding issues 0.10 $35.00
04/17/2019 — Receipt and reply Email to Artis, Michael A. (USTP) Re: Status Conference 0.50 $175.00
04/22/2019 Draft Email to Artis, Michael A. (USTP) Re: Adjournment 0.20 $70.00
04/25/2019 _—_— Draft Email to Toni Parker; Jeffrey Feinman Re: Loan Modification 0.20 $70.00
04/25/2019 —_ Receipt and Review of Loan Modification offer re: Loan Mod 0.30 $105.00
2.60 $910.00

 

Invoice Number: 1085 - Printed: 06/27/2019 Straffi & Straffi, LLC Page: 1
Invoice Amount:

$910.00

 

Invoice Number: 1085 - Printed: 06/27/2019

Other Outstanding Balances: $3,444.91
Total Amount: $4,354.91
Amount Received: $910.00
Balance Due: $3,444.91
Trust Balance: -
Strafft & Straffi, LLC Page: 2
670 Commons Way Toms River NJ
08755

Ph. 732-341-3800

Fax. 732-341-3548
infodocuments@straffilaw.com

 

 

Invoice

Kimberly Jones

C/o Ddk & Comapny Llp

1 Penn Piz

Ste 440 Date: 06/14/2019

New York, NY 10419-0499 Invoice No: 1160

Due Date: 07/13/2019
Matter: BK-2647886KJones Memo: BK-2647886KJones Jones, Kimberly Jones - Chapter
Kimberly Jones 11; Arendas, SN Servicing
Professional Fees
Date Description Belt Lg) Amount
05/02/2019 — Draft Email to Toni Parker Re: Loan Modification 0.10 $35.00
05/03/2019 — Receipt and reply Email to Jeffrey Feinman; Toni Parker Re: Loan Modification 0.20 $70.00
05/06/2019 Draft Email to Chambers_of VFP Re: Status Conference 0.20 $70.00
05/20/2019 — Draft Email to Toni Parker; Jeffrey Feinman Re: Loan Modification 0.10 $35.00
05/21/2019 Receipt, review and file Monthly Operating Report 1.00 $350.00
05/21/2019 — Telephone conference with all parties re: Dismiss Case 0.50 $175.00
05/22/2019 Draft Email to Jonathan Schwalb Re: Executed Loan Modification 0.20 $70.00
05/22/2019 ~— Receipt and Review of signed loan modification agreement re: Loan Modification 0.30 $105.00
05/24/2019 Draft Email to Jeffrey Feinman; Toni Parker Re: Kimberly Jones - Motion to Dismiss 0.10 $35.00
05/31/2019 —_ Legal Research re: Motion to Dismiss 0.50 $175.00
05/31/2019 — Draft, Review and Revise Motion Voluntarily Dismissing Chapter 11 Proceeding re: Motion to Dismiss 2.00 $700.00
5.20 $1,820.00

Disbursements
OFT c-) Description Amount
05/31/2019 Photocopies $11.80
05/31/2019 —- Postage fees $11.56

 

$23.36

 

Invoice Number: 1160 - Printed: 06/27/2019 Straffi & Straffi, LLC Page: 1
Invoice Amount: $1,843.36

Other Outstanding Balances: $2,170.00
Total Amount: $4,013.36

Amount Received: $568.45

Balance Due: $3,444.91

Trust Balance: -

 

Invoice Number: 1160 - Printed: 06/27/2019 Straffi & Straffi, LLC Page: 2
cSTRAFA
STRAFFI

670 Commons Way Toms River NJ
08755

Ph. 732-341-3800

Fax. 732-341-3548
infodocuments@straffilaw.com

 

Invoice
Kimberly Jones
C/o Ddk & Comapny Lip
1 Penn Plz
Ste 440 Date: 06/27/2019
New York, NY 10119-0499 Invoice No: 1177
Due Date: 07/27/2019
Matter: BK-2647886KJones Memo: BK-2647886KJones Jones, Kimberly Jones - Chapter
Kimberly Jones 11; Arendas, SN Servicing
Professional Fees
DEY c-) Description Hours Amount
06/07/2019 _— Receipt and reply to email from Michael Artis re: Motion 0.50 $175.00
06/12/2019 — Draft Adjournment Request re: Motion 0.50 $175.00
06/12/2019 — Draft email to Judge's Chambers re: Adjourn Motion 0.20 $70.00
06/26/2019 Draft review and revise Fee Application re: Fee Application 2.00 $700.00
06/27/2019 Draft review and revise Supplemental Certification and Amended Order re: Motion to Dismiss 2.00 $700.00
06/27/2019 —_ Receipt and Review of Monthly Operating Reports re: Operating Reports 1.00 $350.00

 

6.20 $2,170.00

Invoice Amount: $2,170.00
Other Outstanding Balances: $1,274.91
Total Amount: $3,444.91

Amount Received: -
Balance Due: $3,444.91

Trust Balance: -

 

Invoice Number: 1177 - Printed: 06/27/2019 Straffi & Straffi, LLC Page: 1
